                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK


United States of America,               )
                                        )
         Plaintiff,                     )               20-cr-00412-AT-1
vs.                                     )
                                        )
Brian Kolfage,                  )
                                        )
         Defendant.                     )


                        AFFIDAVIT PURSUANT TO LOCAL RULE 1.3


         I, Harvey A. Steinberg, state under penalty of perjury that the foregoing is true and correct:



      1) I have never been convicted of a felony.

      2) I have never been censured, suspended, disbarred, or denied admission or readmission by

         any court.

      3) I am in good standing of the bar of the State of Colorado and there are no pending

         disciplinary proceedings against me in any state or federal court.



Executed on: August 21, 2020



                                                Sign¥fire
                                                                /I
                                                Harvey A. Steinberg
                                                Springer and Steinberg, P.C.
                                                1600 Broadway, Suite 1200
                                                Denver, Colorado 80202
                                                Telephone: 303-861-2800
                                                Fax: 303-832-7116
                                                E-mail: hsteinberg@springersteinberg.com
STATE OF COLORADO )
                               ) ss.
COUNTY OF h,n,Je{              )

    Subscribed and sworn to before me this   2\�   day of At,�,,8+- , 2020, by (Harvey A.
    Steinberg).

    My commission expires:         ffia� \ 6) dO:t:I
    ________________________ Notary Public
    ��
           SANDRA RIDER
          NOTARY PUBLIC
        STATE OF COLORADO
       NOTARY 10 20014006942
    MY cO Ml '-GI'; :: �IR�$ 03/15/2021
